Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 1-20 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits: This application is a CON of PCT/CN2018/107365 filed 09/25/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 6/10/2021 and 3/25/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.

Claim Rejections - 35 USC § 112


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

           The term "mobile communication node portion"  used in claim 1 is not clear, leaving the reader in doubt as to its technical meaning. In particular, it is not clear whether the portion refers to the "communication node or to the "mobile communication  node", whether "communication node"  is mobile (i.e. in motion as e.g. defined in claim 2), or if is simply a node performing mobile communications, etc. A similar objection applies to corresponding independent claim 15.
Still in this respect, said term "mobile communication node portion"  used in said claims 
1 and 15 is drafted in such an excessively vague and broad manner that it may encompass any type of portion of a mobile communication related node such as a SIM card of a smartphone, an antenna of a 
UE, etc. and therefore these claims would not be supported by the description, contrary to the 
requirements of Article 84 EPC, since the description provides a very specific meaning of what is 
meant by said "mobile communication node portion"(see e.g. paragraph [0058] referring to a "mobile BS portion", wherein said portion refers to the "gNB-DU'  of the BS) and the application does not provide the skilled person with sufficient information to carry out the invention within the very general ambit 
of these claims. Although, a certain degree of generalization is admissible when claiming the invention, the scope of the claims must not be broader than is justified by the extent of the description and drawings which appears not to be the case for independent claims 1 and 12.

Claims 2-14 and 16-18 are also rejected since they are dependent on the rejected base independent claims 1 and 15, respectfully, set forth above.
      For purposes of examination, the examiner interprets the limitation as best understood.


Notice re prior art available under both pre-AIA  and AIA 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1, and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foxworthy et al. (US Pub. No.: 2010/0265878).

As per claim 1, Foxworthy disclose A method performed by a communication node gateway (see Fig.4A-B, Fig. 7, core node 405a, para. 0043, 0062), comprising:
receiving a signal (see para. 0064, VPN session, receiving a signal via VPN), from a mobile communication node portion (see Fig.4, para. 0034, non-autonomous gateway 305a) at a first dynamic port (see Fig.7, interface/port between core network node 405a and non-autonomous gateway 305a) during a first duration of time (see para. 0064, "As the airplane travels from location 710 to location 711, the spot beam servicing mobile device 705 changes, and accordingly the non­ autonomous gateway servicing the spot beam changes from non-autonomous gateway 305a to non-autonomous gateway 305b. As such, in order to maintain the same IP address, connectivity, the VPN session (in this example), etc., then a handoff of the IP address for mobile device 705 occurs..."; Note: the first duration of time corresponds to the time the mobile device 705 is serviced by non-autonomous gateway 305a while traveling through location 710. Furthermore, as can be seen in Fig.7, the core node 405a receives communications from the non-autonomous gateway 305a on a certain interface/ port during the first duration of time); 
directing the signal (see para. 0064, VPN session) from the first dynamic port (see Fig.7, interface/port between core network node 405a and non-autonomous gateway 305a) to a static port (see Fig.7, interfaces/ports between core network node 405a and networks 125, 240 or 245) associated with transport network layer information during the first duration of time (see para.0064, "As the airplane travels from location 710 to location 711, the spot beam servicing mobile device 705 changes, and accordingly the non-autonomous gateway servicing the spot beam changes from non-autonomous gateway 305a to non-autonomous gateway 305b. As such, in order to maintain the same IP address, connectivity, the VPN session (in this example), etc., then a handoff of the IP address for mobile device 705 occurs..."  and Fig. 7; Note: as stated above, the first duration of time corresponds to the time the mobile device 705 is serviced by non-autonomous gateway 305a while traveling through location  710. Furthermore, as can be also be seen in Fig.7, the core node 405a communicates with networks 125, 240 and 245 via certain interfaces/ports, said communication comprising the signal/e.g.  VPN service received from the non­ autonomous gateway 305a during the first duration of time. It is furthermore implicit that all interfaces in Fig. 7 are associated with their respective transport network layer, in fact all the underlying OSI layers)); 
receiving the signal (see para. 0064, VPN session) at a second dynamic port (see Fig.7, interface/port between core network node 405a and non-autonomous gateway 305b) during a second duration of time after the first duration of time (see para. 0064-0066, "As the airplane travels from location 710 to location 711, the spot beam servicing mobile device 705 changes, and accordingly the non-autonomous gateway servicing the spot beam changes from non-autonomous gateway 305a to non-autonomous gateway 305b. As such, in order to maintain the same IP address, connectivity, the VPN session (in this example), etc., then a handoff of the IP address for mobile device 705 occurs...even if mobile device 705 continues to travel to location 712, which is covered by a spot beam serviced by non-autonomous gateway 305c..."; Note: the second duration of time corresponds to the time the mobile device 705 is serviced by non-autonomous gateway 305b while traveling through location  711. Furthermore, as can be seen in Fig.?, the core node 405a receives communications from the non-autonomous gateway 305b on a certain interface/ port during the second duration of time); and 
directing the signal  (see para. 0064, VPN session) from the second dynamic port (see Fig. 7, interface/port between core network node 405a and non-autonomous gateway 305b) to the static port during the second duration of time by using the transport network layer information (see 0064 - 0066: "As  the airplane travels from location 710 to location 711, the spot beam servicing mobile device 705 changes, and accordingly the non­ autonomous gateway servicing the spot beam changes from non-autonomous gateway 305a to non-autonomous gateway 305b. As such, in order to maintain the same IP address, connectivity, the VPN session (in this example), etc., then a handoff of the IP address for mobile device 705 occurs...even if mobile device 705 continues to travel to location 712, which is covered by a spot beam serviced by non-autonomous gateway 305c..."  and Fig. 7; Note: as stated above, the second duration of time corresponds to the time the mobile device 705 is serviced by non-autonomous gateway 305b while traveling through location 711. Furthermore, as stated above, the core node 405a communicates with networks 125, 240 and 245 via certain interfaces/ports, said communication comprising the signal/e.g. VPN service received from the non-autonomous gateway 305b during the second duration of time. Also as stated above, it is furthermore implicit that all interfaces in Fig. 7 are associated with their respective transport network layer, in fact all the underlying OSI layers).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality receiving a signal, by disclosing mobile device 705 is travelling in an airplane (in an automobile, on a train, on a ship, etc), and mobile device 705 has established a VPN session (or other application), and to establish the VPN session, a signal is received, see Foxworthy, paragraph 64.

As per claim 6, Foxworthy disclose the method of claim 1.

Foxworthy further disclose wherein the mobile communication node portion is located within a satellite or an unmanned aerial vehicle (UAV) (see Fig.4-5, Fig.7, para. 0062-0067, FIG. 7 shows a block diagram of a system 700 for implementing mobility across satellite spot beams, according to various embodiments of the invention. In one embodiment, system 700 may include core nodes 405a and 405b in communication with the Internet 125, CND/CSN 240 and MPLS/VPLS networks 245. Core nodes 405a and 405b are in communication together at layer-2 of the OSI model. Furthermore, core node 405a is in communication, at layer-2, with non-autonomous gateway 305a and non-autonomous gateway 305b, and core node 405b is in communication, at layer-2, with non-autonomous gateway 305c).

As per claim 7, Foxworthy disclose the method of claim 1.

Foxworthy further disclose further comprising receiving the transport network layer information from an immobile core network or a fixed network portion (see Fig.4-5, Fig.7, para. 0062-0067, when the mobile device 705 is travelling in an airplane (in an automobile, on a train, on a ship, etc), and mobile device 705 has established a VPN session (or other application). As the airplane travels from location 710 to location 711, the spot beam servicing mobile device 705 changes, and accordingly the non-autonomous gateway servicing the spot beam changes from non-autonomous gateway 305a to non-autonomous gateway 305b. As such, in order to maintain the same IP address, connectivity, the VPN session (in this example), etc., then a handoff of the IP address for mobile device 705 occurs).

As per claim 8, Foxworthy disclose the method of claim 1.

Foxworthy further disclose wherein the transport network layer information is part of communication node system information associated with a communication node that comprises the communication node gateway (see Fig.7, para. 0062-0067, when the mobile device 705 is travelling in an airplane (in an automobile, on a train, on a ship, etc), and mobile device 705 has established a VPN session (or other application). As the airplane travels from location 710 to location 711, the spot beam servicing mobile device 705 changes, and accordingly the non-autonomous gateway servicing the spot beam changes from non-autonomous gateway 305a to non-autonomous gateway 305b. As such, in order to maintain the same IP address, connectivity, the VPN session (in this example), etc., then a handoff of the IP address for mobile device 705 occurs).

As per claim 9, Foxworthy disclose the method of claim 1.

Foxworthy further disclose wherein an interface between the mobile communication node portion and the first dynamic port is within a transport network layer that provides transport services to an upper radio network layer (see Fig.7, para. 0062-0067, system 700 include core nodes 405a and 405b in communication with the Internet 125, CND/CSN 240 and MPLS/VPLS networks 245. Core nodes 405a and 405b are in communication together at layer-2 of the OSI model. Furthermore, core node 405a is in communication, at layer-2, with non-autonomous gateway 305a and non-autonomous gateway 305b, and core node 405b is in communication, at layer-2, with non-autonomous gateway 305c).

As per claim 10, Foxworthy disclose the method of claim 9.

Foxworthy further disclose wherein the transport services include: transporting application protocol signaling or user data (see Fig.7, para. 0062-0067, once the eminent transition is detected and identified, non-autonomous gateway 305a sends a "handoff" message to core node 405a, and then from core node 405a to non-autonomous gateway 305b. Each hop is at layer-2 of the OSI model and the messages are at layer-3 and above, which allows the layer-3 protocol to be IP, DECNet, AppleTalk, or the like. As such, each of non-autonomous gateway 305a, core node 405a, and non-autonomous gateway 305b are able to be on the same network (i.e., same subnet, same LAN, etc.)).

As per claim 11, Foxworthy disclose the method of claim 9.

Foxworthy further disclose wherein an interface between the first dynamic port and the static port is within a transport network layer of the communication node gateway (see Fig. 7, interface/port between core network node 405a and non-autonomous gateway 305b, also para. 0064 - 0066: "As  the airplane travels from location 710 to location 711, the spot beam servicing mobile device 705 changes, and accordingly the non­ autonomous gateway servicing the spot beam changes from non-autonomous gateway 305a to non-autonomous gateway 305b. As such, in order to maintain the same IP address, connectivity, the VPN session (in this example), etc., then a handoff of the IP address for mobile device 705 occurs...even if mobile device 705 continues to travel to location 712, which is covered by a spot beam serviced by non-autonomous gateway 305c...").

As per claim 12, Foxworthy disclose the method of claim 9.

Foxworthy further disclose further comprising relaying the signal between the communication node gateway and either a fixed port of a core network or a fixed network portion  (see Fig.7. para. 0062-0067, once it is determined that mobile device 405 is going to transition from the spot beam servicing location 711 to the spot beam servicing location 712, non-autonomous gateway 305b sends a notification to non-autonomous gateway 305c. The notification is sent at layer-3 (whereas the user traffic is sent at layer-2) from non-autonomous gateway 305b to core node 405a, core node 405a to core node 405b, and then from core node 405b to non-autonomous gateway 305c).

As per claim 13, Foxworthy disclose the method of claim 9.

Foxworthy further disclose wherein an interface between the static port and the mobile communication node portion is within a transport network layer across the communication node gateway (see Fig.7, para. 0062-0067, as mobile device 705 move to location 711, non-autonomous gateway 305b is transitioned to maintaining connectivity for mobile device 705. Thus, connectivity is maintained, the same IP address is maintained, and so forth. In a further embodiment, even if mobile device 705 continues to travel to location 712, which is covered by a spot beam serviced by non-autonomous gateway 305c. Connectivity of mobile device 705 is still maintained. Non-autonomous gateway 305c is in communication with core node 405b, thus IP address and connectivity of mobile device is still able to be maintained).

As per claim 14, Foxworthy disclose the method of claim 9.

Foxworthy further disclose wherein the signal comprises radio network layer application protocol signaling or user data (see Fig.7, para. 0062-0067, (see Fig.7, para. 0062-0067, once the eminent transition is detected and identified, non-autonomous gateway 305a sends a "handoff" message to core node 405a, and then from core node 405a to non-autonomous gateway 305b. Each hop is at layer-2 of the OSI model and the messages are at layer-3 and above, which allows the layer-3 protocol to be IP, DECNet, AppleTalk, or the like. As such, each of non-autonomous gateway 305a, core node 405a, and non-autonomous gateway 305b are able to be on the same network (i.e., same subnet, same LAN, etc.))).

As per claim 15, claim 15 is rejected the same way as claim 1. Foxworthy also disclose A communication node gateway (see Fig.4A-B, Fig. 7, core node 405a), comprising: a transceiver (see Fig. 7, core node 405a with a transceiver for transmitting and receiving) and one processor (see Fig. 7, core node 405a with a CPU/ a processor).

As per claim 16, claim 16 is rejected the same way as claim 8.
As per claim 17, claim 17 is rejected the same way as claim 9.
As per claim 18, claim 18 is rejected the same way as claim 10.
As per claim 19, claim 19 is rejected the same way as claim 11.
As per claim 20, claim 20 is rejected the same way as claim 12.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Foxworthy et al. (US Pub. No.: 2010/0265878), and further in view of Crosbie (US Patent No.:5,537,679).

As per claim 2, Foxworthy disclose the method of claim 1.

Foxworthy however does not explicitly disclose wherein the mobile communication node portion is in motion relative to the communication node gateway and the static port.

Crosbie however disclose wherein a mobile communication node portion is in motion relative to a communication node gateway and a static port (see Fig.1-Fig.3, para. 7-21, col 4 line 1-col. 6 line 65, network 10 may establish a bi-directional communication circuit or two unidirectional circuits through constellation 12 of satellites 14 between any two subscriber units 28, between any subscriber unit 28 and any gateway 24, or between any two gateways 24. However, these communication circuits use different nodes of constellation 12 from moment to moment for delivering communications. The nodes change in response to the movement of constellation 12 with respect to the earth).

As per claim 3, Foxworthy disclose the method of claim 1.

Foxworthy however does not explicitly disclose wherein the mobile communication node portion, while in motion, is configured to communicate with different dynamic ports over time.

Crosbie however disclose wherein a mobile communication node portion, while in motion, is configured to communicate with different dynamic ports over time (see Fig.1-Fig.3, para. 7-21, col 4 line 1-col. 6 line 65, network 10 may establish a bi-directional communication circuit or two unidirectional circuits through constellation 12 of satellites 14 between any two subscriber units 28, between any subscriber unit 28 and any gateway 24, or between any two gateways 24. However, these communication circuits use different nodes of constellation 12 from moment to moment for delivering communications. The nodes change in response to the movement of constellation 12 with respect to the earth).

As per claim 4, Foxworthy disclose the method of claim 1.

Foxworthy however does not explicitly disclose wherein the mobile communication node portion and an associated peer fixed network portion maintain all radio network layer application protocol connection instances in normal service while in motion.

Crosbie however disclose wherein a mobile communication node portion, while in motion and an associated peer fixed network portion maintain all radio network layer application protocol connection instances in normal service while in motion (see Fig.1-Fig.3, para. 7-21, col 4 line 1-col. 6 line 65, network 10 may establish a bi-directional communication circuit or two unidirectional circuits through constellation 12 of satellites 14 between any two subscriber units 28, between any subscriber unit 28 and any gateway 24, or between any two gateways 24. However, these communication circuits use different nodes of constellation 12 from moment to moment for delivering communications. The nodes change in response to the movement of constellation 12 with respect to the earth).

As per claim 5, the combination of Foxworthy and Crosbie disclose the method of claim 4.

Foxworthy further disclose wherein the radio network layer application protocol connection instances include at least one of: a next generation application protocol interface (NGAP), an Fl application protocol interface (FlAP), and an Xn application protocol interface (XnAP) (see Fig.7, para. 0062-0067, once it is determined that mobile device 405 is going to transition from the spot beam servicing location 711 to the spot beam servicing location 712, non-autonomous gateway 305b sends a notification to non-autonomous gateway 305c. The notification is sent at layer-3 (whereas the user traffic is sent at layer-2) from non-autonomous gateway 305b to core node 405a, core node 405a to core node 405b, and then from core node 405b to non-autonomous gateway 305c. Again, at no time during the handoff is connectivity to mobile device 705 lost, or is the IP address of mobile device 705 changed. Thus, system 700 is configured to provide end-to-end continual connectivity, IP address, and session persistence across spot beams in a satellite network).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hiben (US Pub.:2014/0269610) – see Fig.2, para. 0029, “… a Wi-Fi home node, for example, Wi-Fi access point 210a, periodically broadcasts transmissions that advertise the availability of Wi-Fi access point 210a. Similarly, the LTE radio 212a advertises the presence of an LTE cell site using standard LTE signaling. When, for example, user equipment 206a joins the network, user equipment 206a uses the LTE air interface to send an attachment message (also referred to herein as a first connection request) to LTE radio 212a in eNB 202a in order to attach to the LTE side of cell site 218a. LTE radio 212a forwards the attachment message to LMM 208a which forwards the attachment message to core network 204. Core network 204 can thereafter send data to and/or receive data from user equipment 206a on the first air interface, wherein the data transmitted from core network 204 to user equipment 206a is sent from core network 204 to LMM 208a, from LMM 208a to LTE radio 212a and from LTE radio 212a to user equipment 206a via the LTE air interface; and data transmitted from user equipment 206a to core network 204 is sent in the reversed order”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKERAM JANGBAHADUR/
Primary Examiner, Art Unit 2469